DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 depends on Claim 16.  Claim 28 is a method claim and Claim 16 is an apparatus claim.  Examiner believes that applicant intended for claim 28 to depend on claim 27 and the application has been examined with Claim 28 depending on Claim 27.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18, 20-22, 24, 26-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150027474 A1 (hereinafter ZUBER) cited in applicant’s information disclosure statement dated March 11, 2020.
Regarding claim 16, ZUBER discloses and aerosol generating article.  The article comprises a mouthpiece (Fig. 1, mouthpiece filter 50, ¶50) for drawing in a heated particle-loaded gas, at least one cooling element (Fig. 1, aerosol-cooling element 40, ¶70) for cooling the particle-loaded gas, the at least one cooling element being arranged at a location such that the particle-loaded gas will flow through the cooling element during a drawing-in action, wherein the at least one cooling element has a cooling material that is able to produce said cooling by the cooling element by an endothermic process of the cooling material activated by the heated particle-loaded gas.  ZUBER discloses that the aerosol cooling element cools the temperature of a stream of aerosol (¶32).  A phase transformation occurs such as melting or a glass transition.  An endothermic reaction consumes heat energy from the aerosol.
Regarding claim 18, ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses, wherein the cooling material produces the endothermic process by melting and/or vaporizing of the cooling material (¶32).  
Regarding claim 20, ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses a filter element arranged in front of the mouthpiece in a flow direction of the particle-loaded gas and wherein the cooling element is part of the filter element (FIG.1, mouthpiece filter, ¶14, and ¶50).  
Regarding claim 21, ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses wherein the cooling element comprises an elongate carrier material with the cooling material (¶27).  
Regarding claim 22, ZUBER discloses the smoking article according to claim 21.  ZUBER further discloses wherein the carrier material is folded several times (¶16, ¶27).  
Regarding claim 24, ZUBER discloses the smoking article according to claim 21.  ZUBER further discloses wherein the cooling material is incorporated in the carrier material.  ZUBER discloses that the cooling material is comprised of a crimped and gathered PLA (¶91).
Regarding claim 26, ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses wherein the cooling element is arranged in a separate segment in front of the mouthpiece in a direction of flow of the particle-loaded gas (FIG.1, mouthpiece filter, ¶14, and ¶50).  
Regarding claim 27, ZUBER discloses the limitations of claim 27, method for cooling a heated particle-loaded gas in a smoking article having a mouthpiece comprising: during drawing-in of the heated particle-loaded gas, guiding the particle-loaded gas through a cooling element having a cooling material, performing cooling by the cooling element by an endothermic process of the cooling material, the endothermic process being activated by the heated particle-loaded gas, for the same reasons discussed above with regard to claim 16
Regarding claim 29, ZUBER discloses the limitations of claim 29, wherein the endothermic process is implemented by melting the cooling material, for the same reasons discussed above with regard to claim 18.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ZUBER in view of US 20160249675 A1 (hereinafter BRANTON).
Regarding claim 17, ZUBER discloses the smoking article according to claim 16.  ZUBER may not explicitly disclose, wherein the cooling material produces the endothermic process by desorption.  
BRANTON teaches an additive releasing material comprising a carrier material having on its surface one or more additives, the additive releasing material having a desorption temperature selected to allow controlled temperature-dependent release of the additive(s) (Abstract).  BRANTON teaches that the additive may release a flavor (¶3).  BRANTON teaches an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the endothermic process is implemented by means of desorption as taught in BRANTON.  A person of ordinary skill in the art would obviously selectively choose an additive to control the temperature and release a flavor.  Doing so would cool the smoke and provide a customized flavor experience to the user.
Regarding claim 23, ZUBER discloses the smoking article according to claim 21.  ZUBER may not explicitly disclose wherein the cooling material is applied on a surface of the carrier material. 
 BRANTON teaches an additive releasing material comprising a carrier material having on its surface one or more additives, the additive releasing material having a desorption temperature selected to allow controlled temperature-dependent release of the additive(s) (Abstract).  BRANTON teaches the additive may be a released from its surface (¶54 and ¶56).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the 
Regarding claim 25, ZUBER discloses the smoking article according to claim 16.  ZUBER may not explicitly disclose wherein the cooling material is incorporated into the cooling element in small particles.  
BRANTON teaches an additive releasing material comprising a carrier material having on its surface one or more additives, the additive releasing material having a desorption temperature selected to allow controlled temperature-dependent release of the additive(s) (Abstract).  BRANTON teaches that the additive may be impregnated into a porous carbon (¶42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the cooling material is incorporated into the cooling element in small particles as taught in BRANTON.  A person of ordinary skill would incorporate these into the cooling element through impregnation.  Doing so would incorporate the additive which would both cool the vapor for the user while providing a flavor.
Regarding claim 28, ZUBER in further view of BRANTON discloses the limitations of claim 28, wherein the endothermic process is implemented by means of desorption, for the same reasons discussed above with regard to claim 17.  
Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ZUBER in view of US 3946748 A (hereinafter FRANKFURT).
Regarding claim 19, ZUBER discloses the smoking article according to claim 16.  ZUBER may not explicitly disclose, wherein the cooling material produces the endothermic process by releasing water of crystallization of an inorganic salt.
FRANKFURT teaches a tobacco filter for smoking articles with a napped cotton fabric treated to reduce the harmful constituents of tobacco smoke (Abstract).  FRANKFURT teaches that filter medium may be treated with inorganic salts (Col. 1, lines 15-28).  FRANKFURT teaches that the treated medium may be elongate with projections to cool the temperature (Col. 4, lines 13-17).  This medium is treated with salts which absorb harmful constituents (Col. 6, lines 8-37).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the cooling material produces the endothermic process by releasing water of crystallization of an inorganic salt as taught in FRANKFURT.  A person of ordinary skill in the art would obviously use an inorganic salt.  Doing so would reduce the harmful constituents.  Doing so would also release water of crystallization as the medium was heated with the smoke resulting in cooling.
Regarding claim 30, modified ZUBER discloses the limitations of claim 30, wherein the endothermic process is implemented by releasing water of crystallization of an inorganic salt of which the cooling material is comprised for the same reasons discussed above with regard to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160331024 A1 to CAMERON which discloses an apparatus with a vapor outlet .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747